t c memo united_states tax_court edgar and doris brown petitioners v commissioner of internal revenue respondent docket no filed date edgar brown and doris brown pro sese charles pillitteri for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided involve the substantiation of certain schedule c business_expense deductions and schedule a itemized_deductions claimed by petitioners on their joint federal_income_tax return findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case petitioners edgar brown mr brown and doris brown mrs brown resided in lucedale mississippi petitioners filed a joint u s individual_income_tax_return form_1040 for the year in issue in the notice_of_deficiency respondent determined that petitioners had unreported income from hercules inc in the amount of dollar_figure subsequently the parties conceded that petitioners have unreported income in the amount of dollar_figure additionally in the notice_of_deficiency respondent disallowed certain schedule c business_expenses of petitioners subsequently respondent conceded that petitioners are entitled to business_expense deductions in the amount of dollar_figure for insurance and in the amount of dollar_figure for taxes on their return petitioners claimed exemptions in the amount of dollar_figure and reported self-employment taxes in the amount of dollar_figure on the basis of adjustments in the notice_of_deficiency respondent reduced petitioners' exemption deduction by dollar_figure and increased petitioners' self-employment taxes by dollar_figure we sustain those computational adjustments to the extent that they result from the rule_155_computations that we order below during the year in issue mr brown operated a tree stumping business in which he removed tree stumps from the ground in mississippi and transported them to brunswick georgia to be processed by hercules inc hercules which paid him for the stump wood that he delivered in his business mr brown used at least three caterpillar tractors two loaders two trucks with trailers and two pickup trucks mrs brown maintained petitioners' books_and_records including those pertaining to mr brown's tree stumping business and stored the records in petitioners' house mr brown maintained a shop in fruitdale alabama where he repaired his tree stumping equipment for more difficult repair jobs mr brown sent his equipment to a garage in richland mr brown also served as pastor to a small church in mississippi in his ministry mr brown inter alia evangelized visited people in hospitals and attended wakes during date willie sue daniels a tax_auditor with respondent met with mrs brown to examine petitioners' return at the meeting mrs brown produced substantiation for certain deductions that petitioners had claimed on their return in order to complete the audit ms daniels scheduled a second meeting which mrs brown missed because she was out of town attending a funeral on or around date respondent issued petitioners an initial report stating that their examination was closed and that they owed approximately dollar_figure in taxes penalties and interest on date petitioners' house was gutted by fire which destroyed all of petitioners' books_and_records after the fire respondent scheduled several meetings with petitioners to review the status of their case petitioners produced some additional substantiation of their deductions subsequently respondent issued a notice_of_deficiency in which respondent determined inter alia that petitioners were not entitled to certain schedule c or schedule a deductions beyond the amounts for which they provided substantiation during the course of their examination accordingly respondent increased petitioners' income by the amount of the disallowed deductions additionally respondent disallowed certain deductions as automatic adjustments resulting from the increase in petitioners' income opinion the issue to be decided in the instant case is whether petitioners have substantiated certain schedule c business_expense deductions and schedule a itemized_deductions that they claimed on their joint federal_income_tax return deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs moreover a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs under certain circumstances however if a taxpayer establishes the entitlement to a deduction but does not establish the amount of the deduction we may estimate the amount allowable 39_f2d_540 2d cir if the taxpayer provides some rational basis upon which an estimate may be made 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayers whose inexactitude is of their own making cohan v commissioner supra pincite respondent contends that petitioners are not entitled to any deductions beyond the amounts allowed in the notice_of_deficiency and in the stipulations petitioners however contend that they are entitled to all of the deductions that they claimed on their return as all of their records were destroyed by fire petitioners seek to establish their entitlement to the disallowed deductions through their testimony only we first examine the disallowed schedule c deductions in issue on their return petitioners claimed schedule c expenses related to mr brown's tree stumping business in the amount of dollar_figure after concessions respondent disallowed dollar_figure of those business_expenses on the grounds that petitioners failed to substantiate that the amounts were paid and were for business purposes at trial petitioners testified that they incurred certain expenses as discussed infra we are satisfied by the testimony of petitioners that in carrying out his tree stumping business mr brown incurred expenses beyond those allowed by respondent in the notice_of_deficiency because petitioners have not established the precise amount of the deductions however we shall make a reasonable approximation of the amounts allowable bearing heavily upon petitioners as permitted by cohan v commissioner supra pincite petitioners claimed interest_expenses in the amount of dollar_figure which respondent allowed to the extent of dollar_figure accordingly the amount remaining in issue is dollar_figure at trial petitioners provided neither documentary_evidence nor testimony to substantiate the additional dollar_figure in interest_expenses that they claimed moreover they failed to offer any reconstruction of the amounts through third party records consequently as there is no rational basis to approximate those expenses we see supra note conclude that petitioners have not met their burden of substantiating the deduction for an additional dollar_figure in interest_expenses rule a petitioners claimed car and truck expenses in the amount of dollar_figure which respondent allowed to the extent of dollar_figure insurance expenses on vehicles in the amount of dollar_figure which respondent allowed to the extent of dollar_figure and tax and license expenses in the amount of dollar_figure which respondent allowed to the extent of dollar_figure at trial however petitioners failed to offer adequate evidence to meet the strict substantiation requirements of sec_274 or otherwise show that the requirements of sec_274 do not apply to such expenses accordingly we conclude that petitioners have failed to establish allowable car and truck expenses insurance expenses and tax and license expenses beyond those allowed by respondent petitioners claimed office expenses in the amount of dollar_figure which respondent disallowed in full mrs brown testified that she ran the office for mr brown's tree stumping business and that she spent dollar_figure for stamps envelopes tape staples paper pens and folders we are satisfied by the record in the instant case that petitioners incurred dollar_figure in office expenses petitioners claimed repair expenses in the amount of dollar_figure which respondent disallowed in full mrs brown the parties' stipulations categorized petitioners' tire continued testified that mr brown purchased truck parts tractor parts track welding materials acetylene oxygen welding rods wrenches rollers engines hydraulic systems and a set of rails mr brown testified that a set of rails treads for the tractor costs approximately dollar_figure-big_number but failed to provide the cost of any of the other parts that he purchased mr brown testified that he did some repair work on his own in the fruitdale shop additionally he testified that he took more difficult repair jobs to a garage in richland on the basis of the record in the instant case we approximate petitioners' repair expense to be dollar_figure during petitioners claimed travel_expenses in the amount of dollar_figure which respondent disallowed in full mrs brown testified that mr brown incurred travel_expenses when he performed work out of town and when he traveled to florida to purchase parts petitioners however did not produce adequate_records or sufficient evidence substantiating their travel_expenses as required by sec_274 accordingly we sustain respondent's disallowance in full of petitioners' claimed travel_expenses continued expense as a car and truck expense at trial however petitioners argued that their repair expenses consisted of dollar_figure for parts and dollar_figure for tires as we have addressed petitioners' tire expense in the car and truck category the amount in issue in the repair expense category is limited to dollar_figure for parts petitioners claimed utilities expenses in the amount of dollar_figure which respondent disallowed in full mrs brown testified that mr brown used the telephone in petitioners' home to arrange work projects and to receive calls regarding potential jobs additionally mrs brown testified that petitioners paid for water telephone and electricity at the fruitdale shop on the basis of the record in the instant case we are persuaded that petitioners incurred allowable business_expenses ie expenses other than the personal_expense of the first telephone line provided to petitioners' residence see sec_262 to some extent for such items accordingly we approximate petitioners' utility expenses to be dollar_figure during petitioners claimed bank charge expenses in the amount of dollar_figure which respondent disallowed in full at trial petitioners provided no evidence or testimony to substantiate the amount or the purpose of the bank charge expense deduction that they claimed consequently as there is no rational basis to approximate such expenses we conclude that petitioners have not met their burden of substantiating them rule a in sum as to petitioners' schedule c business_expenses we conclude that petitioners have substantiated expenses in the amount of dollar_figure we turn to examine the schedule a deductions in issue on their return petitioners claimed schedule a itemized_deductions in the amount of dollar_figure in the notice_of_deficiency respondent listed three adjustments to petitioners' itemized_deductions disallowing dollar_figure of those deductions as to petitioners' deduction for charitable_contributions in the amount of dollar_figure respondent concluded that petitioners had not established that they donated any amount greater than dollar_figure to qualifying organizations during the tax_year and therefore reduced petitioners' deduction by dollar_figure at trial petitioners provided no evidence or testimony substantiating the additional dollar_figure in charitable_contributions consequently as there is no rational basis to approximate those contributions we conclude that petitioners have not met their burden of substantiating them as to petitioners' line deduction for job expenses and most other miscellaneous deductions in the amount of dollar_figure respondent conceded that petitioners were entitled to deduct dollar_figure for other miscellaneous_itemized_deductions line deduction respondent however concluded that petitioners had not established that they paid any amount greater than dollar_figure for the unreimbursed employee_expenses related to mr brown's job as a minister line deduction and accordingly disallowed dollar_figure of those expenses on the basis of the increase in petitioners' gross_income resulting from all of the adjustments in the notice_of_deficiency however respondent determined that the allowable miscellaneous expenses in the amount of dollar_figure were less than percent of petitioners' adjusted_gross_income and therefore that petitioners' miscellaneous itemized_deduction was zero at trial mrs brown testified that mr brown paid all expenses related to his job as pastor for a small church mrs brown testified that mr brown paid for all expenses during his visits and trips to hospitals and wakes including mileage travel and entertainment additionally mrs brown testified that in his ministry mr brown purchased books flowers and gifts and incurred office expenses we are satisfied by the testimony of mrs brown in the instant case that petitioners incurred some amount of expenses in carrying out mr brown's ministry accordingly we approximate that petitioners incurred allowable expenses ie expenses other than travel_expenses which are disallowed pursuant to sec_274 on the grounds of lack of adequate_records or sufficient evidence in the amount of dollar_figure pursuant to mr brown's ministry accordingly we hold that petitioners are entitled to deduct dollar_figure in job expenses and most other miscellaneous deductions line deduction subject_to the 2-percent limitation based on petitioners' adjusted_gross_income resulting from the rule_155_computations that we order below finally on the basis of the increase in petitioners' gross_income resulting from all of the adjustments in the notice_of_deficiency respondent determined that petitioners' adjusted_gross_income exceeded dollar_figure and therefore reduced petitioners' itemized_deductions by dollar_figure we sustain respondent's determination to the extent that it applies to the rule_155_computations that we order below the final issue to be decided is whether petitioners are liable for a penalty pursuant to sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including failure to exercise due care failure to do what a reasonable person would do under the circumstances or failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or of the temporary and final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement of tax is defined as the amount which exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id petitioners must establish error in respondent's determination that they are liable for the penalty provided by sec_6662 rule a 104_tc_352 on the basis of the record in the instant case we conclude that petitioners had reasonable_cause and acted in good_faith we are satisfied by the record in the instant case that petitioners had substantiation for most if not all of their deductions they filed their return mr brown testified that he gave all receipts relating to his tree stumping business to mrs brown who stored the books_and_records of the business in their home additionally petitioners testified that at mrs brown's first meeting with ms daniels petitioners had substantiation for all of the deductions that they claimed on their return we note that petitioners' testimony was uncontroverted by respondent at trial respondent asked ms daniels whether during the first meeting with mrs brown she looked at all of the documents that mrs brown presented at that time ms daniels testified that if she had not had the time to view all of petitioners' documents at the first meeting she would have asked for them on the document request to be presented at the second appointment when asked if she submitted a document request after the first meeting ms daniels said yes in the instant case except as to the unreported income conceded by petitioners see supra note petitioners' underpayment resulted from their failure to substantiate at trial the deductions that they claimed on their return petitioners' inability to produce any documentation at trial resulted from the loss of their records in the house fire we are satisfied however that petitioners possessed substantiation for most if not all of their deductions when they filed their return consequently we conclude that petitioners had reasonable_cause and acted in good_faith as to the underpayment resulting from the deductions in issue accordingly we hold that petitioners are not liable for the penalty pursuant to sec_6662 on the understatement resulting from the disputed deductions and that petitioners are liable for the penalty on the underpayment resulting from the unreported income conceded by petitioner to reflect the foregoing decision will be entered under rule
